
	
		I
		112th CONGRESS
		1st Session
		H. R. 2387
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. McDermott (for
			 himself, Mr. Austria,
			 Mr. Bilbray,
			 Mr. Filner,
			 Ms. Hirono, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To provide for preferential duty treatment to certain
		  apparel articles of the Philippines.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our Industries Act of
			 2011 or the SAVE
			 Act.
		2.Findings;
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)The United States
			 and the Republic of the Philippines (in this Act referred to as the
			 Philippines), a former colony, share deep historical and
			 cultural ties. The Philippines holds enduring political and security
			 significance to the United States. The 2 countries have partnered very
			 successfully in combating terrorism in Southeast Asia.
				(2)The United States
			 and the Philippines maintain a fair trading relationship that should be
			 expanded to the mutual benefit of both countries. In 2010, United States
			 exports to the Philippines were valued at $7,375,000,000, and United States
			 imports from the Philippines were valued at $7,960,000,000.
				(3)United States
			 textile exports to the Philippines were valued at just over $48,000,000 in
			 2010, consisting mostly of industrial, specialty, broadwoven, and nonwoven
			 fabrics. The potential for export growth in this area can sustain and create
			 thousands of jobs.
				(4)The Philippines’
			 textile and apparel industries, like that of their counterparts in the United
			 States, share the same challenges and risks stemming from the end of the
			 textile and apparel quota system and from the end of United States safe-guards
			 that continued to control apparel imports from the People’s Republic of China
			 until January 1, 2009.
				(5)The United States
			 apparel fabrics industry is heavily dependent on sewing outside the United
			 States, and, for the first time, United States textile manufacturers would have
			 a program that utilizes sewing done in an Asian country. In contrast, most
			 sewing of United States fabric occurs in the Western Hemisphere, with about
			 two-thirds of United States fabric exports presently going to countries that
			 are parties to the North American Free Trade Agreement and the Dominican
			 Republic-Central America-United States Free Trade Agreement. Increased demand
			 for United States fabric in Asia will increase opportunities for the United
			 States industry.
				(6)Apparel producers
			 in the Western Hemisphere are excellent at making basic garments such as
			 T-shirts and standard 5-pocket jeans. However, the needle capability does not
			 exist to make high fashion, more sophisticated garments such as embroidered
			 T-shirts and fashion jeans with embellishments. Such apparel manufacturing is
			 done almost exclusively in Asia.
				(7)A
			 program that provides preferential duty treatment for certain apparel articles
			 of the Philippines will provide a strong incentive for Philippine apparel
			 manufacturers to use United States fabrics, which will open new opportunities
			 for the United States textile industry and increase opportunities for United
			 States yarn manufacturers. At the same time, the United States would be
			 provided a more diverse range of sourcing opportunities.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to encourage
			 higher levels of trade in textiles and apparel between the United States and
			 the Philippines and enhance the commercial well-being of their respective
			 industries in times of global economic hardship;
				(2)to enhance and
			 broaden the economic, security, and political ties between the United States
			 and the Philippines;
				(3)to stimulate
			 economic activity and development throughout the Philippines, including regions
			 such as Manila and Mindanao; and
				(4)to provide a
			 stepping stone to an eventual free trade agreement between the United States
			 and the Philippines, either bilaterally or as part of a regional
			 agreement.
				3.DefinitionsIn this Act:
			(1)Classification
			 under the HTSThe term classification under the HTS
			 means, with respect to an article, the 6-digit subheading or 10-digit
			 statistical reporting number under which the article is classified in the
			 HTS.
			(2)Dobby woven
			 fabricThe term “dobby woven fabric” means fabric, other than
			 jacquard fabric, woven with the use of a dobby attachment that raises or lowers
			 the warp threads during the weaving process to create patterns including,
			 stripes, and checks and similar designs.
			(3)EnteredThe
			 term entered means entered, or withdrawn from warehouse for
			 consumption, in the customs territory of the United States.
			(4)HTSThe
			 term HTS means the Harmonized Tariff Schedule of the United
			 States.
			(5)Knit-to-shapeAn
			 article is knit-to shape if 50 percent or more of the exterior
			 surface area of the article is formed by major parts that have been knitted or
			 crocheted directly to the shape used in the article, with no consideration
			 being given to patch pockets, appliqués, or the like. Minor cutting, trimming,
			 or sewing of those major parts shall not affect the determination of whether an
			 article is knit-to-shape.
			(6)Wholly
			 assembledAn article is wholly assembled in the
			 Philippines or the United States if—
				(A)all components of
			 the article pre-existed in essentially the same condition as the components
			 exist in the finished article and the components were combined to form the
			 finished article in the Philippines or the United States; and
				(B)the article is
			 comprised of at least 2 components.
				(7)Wholly
			 formedA yarn is wholly formed in the United
			 States if all of the yarn forming and finishing operations, starting
			 with the extrusion of filaments, strips, film, or sheet, and including slitting
			 a film or sheet into strip, or the spinning of all fibers into yarn, or both,
			 and ending with a finished yarn or plied yarn, takes place in the United
			 States.
			4.Trade
			 benefits
			(a)Eligible apparel
			 articleFor purposes of this section, an eligible apparel article
			 is any one of the following:
				(1)Men’s and boys’
			 cotton shirts, T-shirts and tank tops (other than underwear T-shirts and tank
			 tops), pullovers, sweatshirts, tops, and similar articles classifiable under
			 subheading 6105.10, 6105.90, 6109.10, 6110.20, 6110.90, 6112.11, or 6114.20 of
			 the HTS.
				(2)Women’s and girls’
			 cotton shirts, blouses, T-shirts and tank tops (other than underwear T-shirts
			 and tank tops), pullovers, sweatshirts, tops, and similar articles classifiable
			 under subheading 6106.10, 6106.90, 6109.10, 6110.20, 6110.90, 6112.11, 6114.20,
			 or 6117.90 of the HTS.
				(3)Men’s and boys’
			 cotton trousers, breeches, and shorts classifiable under subheading 6103.10,
			 6103.42, 6103.49, 6112.11, 6113.00, 6203.19, 6203.42, 6203.49, 6210.40,
			 6211.20, 6211.32 of the HTS.
				(4)Women’s and girls’
			 cotton trousers, breeches, and shorts classifiable under subheading 6104.19,
			 6104.62, 6104.69, 6112.11, 6113.00, 6117.90, 6204.12, 6204.19, 6204.62,
			 6204.69, 6210.50, 6211.20, 6211.42, or 6217.90 of the HTS.
				(5)Men’s and boys’
			 cotton underpants, briefs, underwear-type T-shirts and singlets, thermal
			 undershirts, other undershirts, and similar articles classifiable under
			 subheading 6107.11, 6109.10, 6207.11, or 6207.91 of the HTS.
				(6)Men’s and boys’
			 manmade fiber underpants, briefs, underwear-type T-shirts and singlets, thermal
			 undershirts, other undershirts, and similar articles classifiable under
			 subheading 6107.12, 6109.90, 6207.19, or 6207.99 of the HTS.
				(7)Men’s and boys’
			 manmade fiber shirts, T-shirts and tank tops (other than underwear T-shirts and
			 tank tops), pullovers, sweatshirts, tops, and similar articles classifiable
			 under subheading 6105.20, 6105.90, 6110.30, 6110.90, 6112.12, 6112.19, or
			 6114.30 of the HTS.
				(8)Women’s and girls’
			 manmade fiber shirts, blouses, T-shirts and tank tops (other than underwear
			 T-shirts and tank tops), pullovers, sweatshirts, tops, and similar articles
			 classifiable under subheading 6106.20, 6106.90, 6110.30, 6110.90, 6112.12,
			 6112.19, 6114.30, or 6117.90 of the HTS.
				(9)Men’s and boys’
			 manmade fiber trousers, breeches, and shorts classifiable under subheading
			 6103.43, 6103.49, 6112.12, 6112.19, 6112.20, 6113.00, 6203.43, 6203.49,
			 6210.40, 6211.20, or 6211.33 of the HTS.
				(10)Women’s and
			 girls’ manmade fiber trousers, breeches, and shorts classifiable under
			 subheading 6104.63, 6104.69, 6112.12, 6112.19, 6112.20, 6113.00, 6117.90,
			 6204.63, 6204.69, 6210.50, 6211.20, 6211.43, or 6217.90 of the HTS.
				(11)Men’s and boys’
			 manmade fiber shirts classifiable under subheading 6205.30, 6205.90, or 6211.33
			 of the HTS.
				(12)Cotton brassieres
			 and other body support garments classifiable under subheading 6212.10, 6212.20,
			 or 6212.30 of the HTS.
				(13)Manmade fiber
			 brassieres and other body support garments classifiable under subheading
			 6212.10, 6212.20, or 6212.30 of the HTS.
				(14)Manmade fiber
			 swimwear classifiable under subheading 6112.31, 6112.41, 6211.11, or 6211.12 of
			 the HTS.
				(15)Cotton swimwear
			 classifiable under subheading 6112.39, 6112.49, 6211.11, or 6211.12 of the
			 HTS.
				(16)Men’s and boys’
			 manmade fiber coats, overcoats, carcoats, capes, cloaks, anoraks (including
			 ski-jackets), windbreakers, padded sleeveless jackets with attachments for
			 sleeves, and similar articles classifiable under subheading 6101.30, 6101.90,
			 6112.12, 6112.19, 6112.20, or 6113.00 of the HTS.
				(17)Women’s and
			 girls’ manmade fiber coats, overcoats, carcoats, capes, cloaks, anoraks
			 (including ski-jackets), windbreakers, padded sleeveless jackets with
			 attachments for sleeves, and similar articles classifiable under subheading
			 6102.30, 6102.90, 6104.33, 6104.39, 6112.12, 6112.19, 6112.20, 6113.00, or
			 6117.90 of the HTS.
				(18)Gloves, mittens,
			 and mitts of manmade fibers classifiable under subheading 6116.10, 6116.93,
			 6116.99, or 6216.00 of the HTS.
				(b)Duty-Free
			 treatment for certain eligible apparel articles
				(1)Duty-free
			 treatmentSubject to paragraphs (2) and (3), an eligible apparel
			 article shall enter the United States free of duty if the article is wholly
			 assembled in the United States or the Philippines, or both, and if the
			 component determining the article’s classification under the HTS consists
			 entirely of—
					(A)fabric cut in the
			 United States or the Philippines, or both, from fabric wholly formed in the
			 United States from yarns wholly formed in the United States;
					(B)components
			 knit-to-shape in the United States from yarns wholly formed in the United
			 States; or
					(C)any combination of
			 fabric or components knit-to-shape described in subparagraphs (A) and
			 (B).
					(2)Dyeing,
			 printing, or finishingAn apparel article described in paragraph
			 (1) shall be ineligible for duty-free treatment under such paragraph if any
			 component determining the article’s classification under the HTS comprises any
			 fabric, fabric component, or component knit-to-shape in the United States that
			 was dyed, printed, or finished at any place other than in the United
			 States.
				(3)Other
			 processesAn apparel article described in paragraph (1) shall not
			 be disqualified from eligibility for duty-free treatment under such paragraph
			 because it undergoes stone-washing, enzyme-washing, acid-washing,
			 permapressing, oven baking, bleaching, garment-dyeing, screen printing, or
			 other similar processes in either the United States or the Philippines.
				(c)Knit-to-Shape
			 apparel articlesA knit-to-shape apparel article shall enter the
			 United States free of duty if it is wholly assembled in the Philippines and if
			 the component determining the article’s classification under the HTS consists
			 entirely of components knit-to-shape in the Philippines from yarns wholly
			 formed in the United States.
			(d)De minimis
			 rules
				(1)In
			 generalAn article that would otherwise be ineligible for
			 preferential treatment under this section because the article contains fibers
			 or yarns not wholly formed in the United States or in the Philippines shall not
			 be ineligible for such treatment if the total weight of all such fibers or
			 yarns is not more than 10 percent of the total weight of the article.
				(2)Elastomeric
			 yarnsNotwithstanding paragraph (1), an article described in
			 subsection (b) or (c) that contains elastomeric yarns in the component of the
			 article that determines the article’s classification under the HTS shall be
			 eligible for duty-free treatment under this section only if such elastomeric
			 yarns are wholly formed in the United States or the Philippines.
				(3)Direct
			 shipmentAny apparel article described in subsection (b) or (c)
			 is an eligible article only if it is imported directly into the United States
			 from the Philippines.
				(e)Single
			 transformation rulesAny of the following apparel articles that
			 are cut and wholly assembled, or knit-to-shape, in the Philippines from any
			 combination of fabrics, fabric components, components knit-to-shape, or yarns
			 and are imported directly into the United States from the Philippines shall
			 enter the United States free of duty, without regard to the source of the
			 fabric, fabric components, components knit-to-shape, or yarns from which the
			 articles are made:
				(1)Except for
			 brassieres classified in subheading 6212.10 of the HTS, any apparel article
			 that is of a type listed in chapter rule 3(a), 4(a), or 5(a) for chapter 62 of
			 the HTS, as such chapter rule is contained in paragraph 9 of section A of the
			 Annex to Proclamation 8213 of the President of December 20, 2007, (as amended
			 by Proclamation 8272 of June 30, 2008, or any subsequent proclamation by the
			 President).
				(2)Any article not
			 described in paragraph (1) that is any of the following:
					(A)Baby garments,
			 clothing accessories, and headwear classifiable under subheading 6111.20,
			 6111.30, 6111.90, 6209.20, 6209.30, 6209.90, or 6505.90 of the HTS.
					(B)Women’s and girls’
			 cotton coats, over coats, carcoats, capes, cloaks, anoraks (including
			 ski-jackets), windbreakers, padded sleeveless jackets with attachments for
			 sleeves, and similar articles classifiable under subheading 6102.20, 6102.90,
			 6104.19, 6104.32, 6104.39, 6112.11, 6113.00, 6117.90, 6202.12, 6202.19,
			 6202.92, 6202.99, 6204.12, 6204.19, 6204.32, 6204.39, 6210.30, 6210.50,
			 6211.20, 6211.42, or 6217.90 of the HTS.
					(C)Cotton dresses
			 classifiable under subheading 6104.42, 6104.49, 6204.42, or 6204.49 of the
			 HTS.
					(D)Manmade fiber
			 dresses classifiable under subheading 6104.43, 6104.44, 6104.49, 6204.43,
			 6204.44, or 6204.49 of the HTS.
					(E)Men’s and boys’
			 cotton shirts classifiable under statistical reporting number 6205.20.1000,
			 6205.20.2021, 6205.20.2026, 6205.20.2031, 6205.20.2061, 6205.20.2076, 6205.90,
			 or 6211.32 of the HTS.
					(F)Men’s and boys’
			 cotton shirts not containing dobby woven fabric classifiable under statistical
			 reporting number 6205.20.2003, 6205.20.2016, 6205.20.2051, 6205.20.2066 of the
			 HTS.
					(G)Manmade fiber
			 pajamas and sleepwear classifiable under subheading 6107.22, 6107.99, 6108.32,
			 6207.22, 6207.99, or 6208.22 of the HTS.
					(H)Women’s and girls’
			 wool coats, overcoats, carcoats, capes, cloaks, anoraks (including
			 ski-jackets), windbreakers, padded sleeveless jackets with attachments for
			 sleeves, and similar articles classifiable under subheading 6102.10, 6102.30,
			 6102.90, 6104.31, 6104.33, 6104.39, 6117.90, 6202.11, 6202.13, 6202.19,
			 6202.91, 6202.93, 6202.99, 6204.31, 6204.33, 6204.39, 6211.20, 6211.41, or
			 6117.90 of the HTS.
					(I)Women’s and girls’
			 wool trousers, breeches, and shorts classifiable under subheading 6104.61,
			 6104.63, 6104.69, 6117.90, 6204.61, 6204.63, 6204.69, 6211.20, 6211.41, or
			 6217.90 of the HTS.
					(J)Women’s and girls’
			 cotton shirts and blouses classifiable under subheading 6206.10, 6206.30,
			 6206.90, 6211.42, or 6217.90 of the HTS.
					(K)Women’s and girls’
			 manmade fiber shirts, blouses, shirt-blouses, sleeveless tank styles, and
			 similar upper body garments classifiable under subheading 6206.10, 6206.40,
			 6206.90, 6211.43, or 6217.90 of the HTS.
					(L)Women’s and girls’
			 manmade fiber coats, jackets, carcoats, capes, cloaks, anoraks (including
			 ski-jackets), windbreakers, padded sleeveless jackets with attachments for
			 sleeves, and similar articles classifiable under subheading 6202.13, 6202.19,
			 6202.93, 6202.99, 6204.33, 6204.39, 6210.30, 6210.50, 6211.20, 6211.43, or
			 6217.90 of the HTS.
					(M)Cotton skirts
			 classifiable under subheading 6104.19, 6104.52, 6104.59, 6204.12, 6204.19,
			 6204.52, or 6204.59 of the HTS.
					(N)Manmade fiber
			 skirts classifiable under subheading 6104.53, 6104.59, 6204.53, or 6204.59 of
			 the HTS.
					(O)Men’s and boys’
			 manmade fiber coats, overcoats, carcoats, capes, cloaks, anoraks (including
			 ski-jackets), windbreakers, padded sleeveless jackets with attachments for
			 sleeves, and similar articles classifiable under subheading 6201.13, 6201.19,
			 6201.93, 6201.99, 6210.20, 6210.40, 6211.20, or 6211.33 of the HTS.
					(P)Women’s and girls’
			 manmade fiber slips, petticoats, briefs, panties, and underwear classifiable
			 under subheading 6108.11, 6108.22, 6108.92, 6109.90, 6208.11, or 6208.92 of the
			 HTS.
					(Q)Gloves, mittens,
			 and mitts of cotton classifiable under subheading 6116.10, 6116.92, 6116.99, or
			 6216.00 of the HTS.
					(R)Other men’s or
			 boys’ garments classifiable under statistical reporting number 6211.32.0081 of
			 the HTS.
					(f)Review and
			 report
				(1)In
			 generalThe Comptroller General of the United States shall, not
			 later than 3 years after the date of the enactment of this Act, and every 3
			 years thereafter, review the effectiveness of this section in supporting the
			 use of United States fabrics and make recommendations necessary to improve or
			 expand the provisions of this section to ensure support for the use of United
			 States fabrics.
				(2)RecommendationsAfter
			 the second review required under paragraph (1), the Comptroller General shall
			 make a determination regarding whether this section is effective in supporting
			 the use of United States fabrics and recommend to Congress whether or not this
			 section should be renewed.
				(g)EnforcementPreferential
			 treatment under this section shall not be provided to textile and apparel
			 articles that are imported from the Philippines unless the President certifies
			 to Congress that the Philippines is meeting the following conditions:
				(1)A
			 valid original textile visa issued by the Philippines is provided to U.S.
			 Customs and Border Protection with respect to any article for which
			 preferential treatment is claimed. The visa issued is in the standard 9-digit
			 format required under the Electronic Visa Information System (ELVIS) and meets
			 all reporting requirements of ELVIS.
				(2)The Philippines is
			 implementing the Electronic Visa Information System (ELVIS) to assist in the
			 prevention of transshipment of apparel articles and the use of counterfeit
			 documents relating to the importation of apparel articles into the United
			 States.
				(3)The Philippines is
			 enforcing the Memorandum of Understanding between the United States of America
			 and the Republic of the Philippines Concerning Cooperation in Trade in Textile
			 and Apparel Goods, signed on August 23, 2006.
				(4)The Philippines
			 agrees to provide, on a timely basis at the request of U.S. Customs and Border
			 Protection, and consistently with the manner in which the records are kept in
			 the Philippines, a report on exports from the Philippines of apparel articles
			 eligible for preferential treatment under this section, and on imports into the
			 Philippines of yarns, fabrics, fabric components, or components knit-to-shape
			 that are wholly formed in the United States.
				(5)The Philippines
			 agrees to cooperate fully with the United States to address and take action
			 necessary to prevent circumvention as provided in Article 5 of the Agreement on
			 Textiles and Clothing referred to in section 101(d)(4) of the Uruguay Round
			 Agreements Act (19 U.S.C. 3511(d)(4)).
				(6)The Philippines
			 agrees to require Philippines producers and exporters of articles eligible for
			 preferential treatment under this section to maintain, for at least 5 years
			 after the date of export, complete records of the production and the export of
			 such articles, including records of yarns, fabrics, fabric components, and
			 components knit-to-shape and used in the production of such articles.
				(7)The Philippines
			 agrees to provide, on a timely basis, at the request of U.S. Customs and Border
			 Protection, documentation establishing the country of origin of articles
			 eligible for preferential treatment under this section, as used by that country
			 in implementing an effective visa system.
				(8)The Philippines is
			 to establish, within 60 days after the date of the President’s certification
			 under this paragraph, procedures that allow the Office of Textiles and Apparel
			 of the Department of Commerce (OTEXA) to obtain information when fabric wholly
			 formed in the United States is exported to the Philippines to allow for
			 monitoring and verification before the imports of apparel articles containing
			 the fabric for which preferential treatment is sought under this section reach
			 the United States. The information provided upon export of the fabrics shall
			 include, among other things, the name of the importer of the fabric in the
			 Philippines, the 8-digit HTS subheading covering the apparel articles to be
			 made from the fabric, and the quantity of the apparel articles to be made from
			 the fabric for importation into the United States.
				(9)The Philippines
			 has enacted legislation or promulgated regulations to allow for the seizure of
			 merchandise physically transiting the territory of the Philippines and that
			 appears to be destined for the United States in circumvention of the provisions
			 of this Act.
				(h)Customs
			 procedures
				(1)In
			 general
					(A)Penalties for
			 exportersIf the President determines, based on sufficient
			 evidence, that an exporter has engaged in transshipments as defined in
			 paragraph (2), then the President shall deny for a period of 5 years all
			 benefits under this section to such exporter, any successor of such exporter,
			 and any other entity owned or operated by the principal of the exporter.
					(B)Penalties for
			 importersIf the President determines, based on sufficient
			 evidence, that an importer has engaged in transshipments as defined in
			 paragraph (2), then the President shall deny for a period of 5 years all
			 benefits under this section to such importer, any successor of such importer,
			 or any entity owned or operated by the principal of the importer.
					(2)Definition of
			 transhipmentFor purposes of paragraph (1) and subsection (g),
			 transshipment has occurred when preferential treatment for an apparel article
			 under this section has been claimed on the basis of material false information
			 concerning the country of origin, manufacture, processing, cutting, or assembly
			 of the article or of any fabric, fabric component, or component knit-to-shape
			 from which the apparel article was cut and assembled. For purposes of this
			 paragraph, false information is material if disclosure of the true information
			 would have meant that the article is or was ineligible for preferential
			 treatment under this section.
				(i)Proclamation
			 authorityThe President shall issue a proclamation to carry out
			 this section not later than 60 days after the date of the enactment of this
			 Act. The President shall consult with the Committee on Finance of the Senate
			 and the Committee on Ways and Means of the House of Representatives in
			 preparing such proclamation.
			5.Effective
			 dateThis Act shall apply to
			 articles entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date on which the President issues the proclamation required
			 by section 4(i).
		6.Termination
			(a)In
			 generalThe preferential duty treatment provided under this Act
			 shall remain in effect for a period of 7 years beginning on the effective date
			 provided for in section 5.
			(b)GSP
			 eligibilityThe preferential duty treatment provided under this
			 Act shall terminate if and when the Philippines becomes ineligible for
			 designation as a beneficiary developing country under title V of the Trade Act
			 of 1974 (19 U.S.C. 2461 et seq.).
			
